Filed: 9/21/2022 11:14 AM
                                                                                Lynne Finley
                                                                                District Clerk
                                                                                Collin County, Texas
                                                                                By Suzanne Rogers Deputy
                                                                                Envelope ID: 68468864
                                    Cause No. 296~034 70~2016

STEPHEN COURTNEY, M.D. AND                             §       IN THE DISTRICT COURT
STEPHEN COURTNEY, M.D., P.A.,                          §
                                                       §
           Plaintiffs,                                 §
                                                       §       296TH JUDICIAL DISTRICT
v.                                                     §
                                                       §
KELLY M. LIEBBE, et al.,                               §
                                                       §
           Defendants.                                 §       COLLIN COUNTY, TEXAS

      ORDER GRANTING PLAINTIFFS' SECOND AMENDED MOTION TO
       SEAL CERTAIN TRIAL EXHIBITS AND CERTAIN EXHIBITS FROM
         THE CLERK'S RECORD, SUPPLEMENTAL CLERK'S RECORD,
                   AND TWO REPORTER'S RECORDS

          After having considered Plaintiffs' Second Amended Motion to Seal Certain

Trial Exhibits and Certain Exhibits from the Clerk's Record, Supplemental Clerk's

Record, and Two Reporter's Records (the "Motion") filed by Plaintiffs, Stephen

Courtney, M.D. and Stephen Courtney, M.D., P.A., (collectively, "Plaintiffs" or the

"Courtney Parties"), Defendants' Responses, and the arguments of counsel, the

Court makes the following findings and orders:

          1.      Plaintiffs filed their Second Amended Motion to Seal seeking to

permanently seal certain trial exhibits and portions of appellate records 1 under Rule

76a of the Texas Rules of Civil Procedure. As reflected in the Certificate of Service



1
    The specific documents Plaintiffs request to perm anently seal is included in the ch art below.


Permanent Sealing Order                                                                           Page      I1
                                                  71
at the end of Plaintiffs' Motion, Defendants have been provided notice of the filing

of the Motion.

      2.     The Court further finds that the Plaintiffs complied with public notice

requirement within Rule 76a(3) of the Texas Rules of Civil Procedure. Specifically,

Plaintiffs filed their Second Amended Motion to Seal on August 26, 2022. Plaintiffs

then filed a Public Notice on said Motion to be posted at the place where notices for

meetings of Collin County governmental bodies are required to be posted on August

26, 2022. The Public Notice was posted at the place where notices for meetings of

Collin County governmental bodies are required to be posted on August 30, 2022.

Plaintiffs filed a verified copy of the public notice with the clerk of the court in which

the case is pending and with the Clerk of the Supreme Court of Texas on August 30,

2022. The Public Notice has thus been posted for more than 14 days prior to the

hearing on the Motion to Seal. On September 20, 2022, the Collin County Constable

filed his Return of Citation by Posting confirming that the Public Notice was posted

in the lobby of the Collin County Courthouse on August 30, 2022 until September

20, 2022. Plaintiffs further filed a Notice of Filing a Return of Service attaching the

Constable's Return of Citation by Posting on September 20, 2022.

       3.    The specific facts supporting the permanent sealing of the exhibits and

portions of the appellate records listed below consist of their inclusion of protected



Permanent Sealing Order                                                           Page   I2
                                          72
health information of non~parties that federal and state statutes mandate

confidentiality unless the individual patient provides authorization for disclosure. 45

C.F.R. §§ 164.502(a) and 164.508(a); Tex. Health & Safety Code§ 181.006. The

specific facts supporting the permanent sealing of the exhibits and portions of the

appellate records listed below also consist of confidential, sensitive business and

financial information, namely individual and business tax returns, for which federal

confidentiality is required by federal law. 26 U.S.C. § 6103. Additionally, the specific

facts supporting the permanent sealing of the exhibits and portions of the appellate

records listed below consist of proprietary and competitive information within the

confidential, sensitive business and financial records.

      4.     The Court further finds that the Motion demonstrates patients treated

by Plaintiffs possess specific, serious, and substantial interests in permanently sealing

the court records containing their protected health information to protect their

privacy rights who did not authorize the disclosure of their protected health

information. The Court further finds that Plaintiffs possess specific, serious, and

substantial interests in sealing the court records containing their financial and

business information because disclosure of those records would result in a

competitive disadvantage, an invasion of privacy, and financial harm. The Court

further finds the Motion demonstrates that Plaintiffs' and their patients' interests in



Permanent Sealing Order                                                          Page   I3
                                         73
sealing these records outweigh the presumption of openness and will not cause any

adverse effect on the general public health and safety.

      5.     The Court further finds the Motion demonstrates there are no less

restrictive means than sealing these court records to adequately and effectively

protect Plaintiffs' and their patients' asserted interests.

      6.     The Court further finds Plaintiffs did not waive their right to seek the

sealing of the exhibits and portions of the appellate records listed below. During pre~

trial discovery, the Parties exchanged discovery under a Protective Order to protect

the documents, materials, and information relevant to this lawsuit, including

protected health information and other confidential, sensitive business and financial

information. Additionally, and for purposes of pre~trial hearings, motion practice,

and at trial, the parties filed and/or admitted exhibits with the Court containing

protected health information and confidential, sensitive business and financial

information. The Parties filed those documents with the Court subject to and under

the agreed protective order entered in the case. At trial, all Parties agreed on the

record to seal certain documents containing protected health information and

confidential, sensitive business and financial information. Further, the Plaintiffs do

not hold the right to waive disclosure of protected health information of the non~

party patients treated by Plaintiffs.



Permanent Sealing Order                                                        Page   I4
                                          74
      Therefore, the Court hereby ORDERS the following relief after an open

hearing was held on Plaintiffs' Motion to Seal requesting a permanent sealing order:

      1.     The following documents be, and are hereby, permanently sealed:

  TRIAL EXHIBIT NUMBER              TRIAL EXHIBIT           SEALED       DENIED
                                    DESCRIPTION

 Plaintiffs' Exhibit No. 31   Exhibit 34 to
                              Dr. Carmody's deposition        /
 Plaintiffs' Exhibit No. 90   Rute's email forwarding
                              Bryan Taylor's medical
                              records to himself dated
                              May 4, 2016
                                                              /
 Plaintiffs' Exhibit No. 119 P&Ls to Dr. Alan
                             Osenbaugh's Amended
                             Expert Report                   /
 Plaintiffs' Exhibit No. 120 D RGs to Dr. Alan
                             Osenbaugh's Amended
                             Expert Report
                                                             /
 Plaintiffs' Exhibit No. 121 Dr. Alan Osenbaugh's
                             Amended Expert Report          /
 Defendant Liebbe's           Tax Returns, Dr. Stephen
 Exhibit No. 95               Courtney                      /
 Defendant Liebbe's           Tax Returns, Eminent
 Exhibit No. 97               Medical Center Operating      /
 Defendant Liebbe's
 Exhibit No. 98
                              T ax Returns, Eminent
                              Medical Center Operating      /
 Defendant Liebbe's
 Exhibit No. 99
                              Tax Returns, Eminent
                              Medical Center Operating        I
 Defendant Liebbe's
 Exhibit No. 100
                              T ax Returns, Eminent
                              Medical Center Operating
                                                              /
                                                                  /


 Defendant Liebbe's
 Exhibit No. 101
                              T ax Returns, Eminent
                              Medical Center Operating        I
Permanent Sealing Order                                                      Page   I5
                                        75
 TRIAL EXHIBIT NUMBER           TRIAL EXHIBIT         SEALED   DENIED
                                 DESCRIPTION
Defendant Liebbe's         Tax Returns, Dr. Stephen
Exhibit No. 106            Courtney                     /
Defendant Liebbe's         Tax Returns, Dr. Stephen
Exhibit No. 107            Courtney                     I
 CLERK'S RECORD Nos.            DESCRIPTION           SEALED   DENIED
       (APPEAL NO.
    05--22--00158--CV}
                                                        /
Volume 4, Clerk's Record Letter from Michael
No. 1916,,1945           Alfred to Judge Roach
                         dated 5/22/20                  /
  SUPPLEMENTAL CLERK'S           DESCRIPTION          SEALED   DENIED
      REcoRDNos.
       (APPEAL NO.
    05--22--00158--CV}                                  ./
Volume 2, Supplemental Patient lists attached to
Clerk's Record No. l 784~ email dated 11/5/18 from
1810                      Rute to Moore forwarding
Exhibit 2 to Plaintiffs 6/6/16 email
Supplement to Their Rule                                /
215 Motion to Strike
Pleadings Against Kelly
Liebbe




Permanent Sealing Order                                          Page   I6
                                    76
 SUPPLEMENTAL CLERK'S           DESCRIPTION           SEALED   DENIED
      REcoRDNos.
       (APPEAL NO.
    05--22--00158--CV)
 Volume 2, Supplemental Patient List (KL List)
 Clerk's Record No. 1811~ attached to email from
 1829                     Jonathan Rute to
 Exhibit 3 to Plaintiffs eminentfailures@gmail.com
 Supplement to Their dated 5/27/16
                                                        /
 Rule 215 Motion to
 Strike Pleadings Against
 Kelly Liebbe
 Volume 2, Supplemental Patient List (KL List 2)
 Clerk's Record No. 1833~ attached to email from
 1841                     Jonathan Rute to
 Exhibit 5 to Plaintiffs eminentfail ures@gmail.com
 Supplement to Their dated 5/27/16
                                                       I
 Rule 215 Motion to
 Strike Pleadings Against
 Kelly Liebbe
 Volume 2, Supplemental Email dated from Jonathan
 Clerk's Record No. 1842 Rute to Jonathan Rute
 Exhibit 6 to Plaintiffs dated 7/20/l 6
 Supplement to Their                                    /
 Rule 215 Motion to
 Strike Pleadings Against
 Kelly Liebbe




Permanent Sealing Order                                          Page   I7
                                   77
 SUPPLEMENTAL C LERK'S                   DESCRIPTION              SEALED   DENIED
     REcoRDNo s.
      (APPEAL N O.
    05--22--00158--CV}
Plaintiffs' Confidentially ..    Not designated by Plaintiffs
Filed      Appendix      in      for   inclusion   m     the
Support       of    Their        Supplemental        Clerk's
Response to Defendant's
Motion to Exclude
                                 Record, but inadvertently
                                 included.
                                                                   /
(Vol. 2, Record         Nos.
2289--2455)


  REPORTER'S RECORD                      DESCRIPTION              SEALED   DENIED
    DESIGNATIONS
     (~PEAL NO.
    05--22--00158--CV}
October 20, 2020                Patient List
Hearing, Plaintiffs'                                                ,/
Exhibit 40
February 8, 2021                List of patients
Hearing, Plaintiffs'
Exhibit 2
                                                                    /
February 8, 2021                Patient List (KL List) attached
Hearing, Plaintiffs'            to email from Jonathan Rute
Exhibit 3                       to
                                eminentfailures@gmail.com
                                                                    /
                                dated 5/27/16
February 8, 2021                Patient List (KL List 2)
Hearing, Plaintiffs'            attached to email from
Exhibit 5                       Jonathan        Rute
                                eminentfailures@gmail.com
                                                         to            /
                                dated 5/27 / 16
 February 8, 2021               Email dated from Jonathan
 Hearing, Plaintiffs'           Rute to Jonathan Rute dated            /
 Exhibit 6                      7/20/16



Permanent Sealing Order                                                      Page   I8
                                               78
  REPORTER'S RECORD              DESCRIPTION             SEALED   DENIED
    DESIGNATIONS
     (APPEAL NO.
    05-22-00158-CV}
February 8, 2021          Patient lists attached to
Hearing, Defendant
Liebbe's Exhibit 1
                          email dated 11/5/ 18 from
                          Rute to Moore forwarding
                                                           J
                          6/6/16 email
February 8, 2021          Patient List (KL List)
Hearing, Defendant        attached to email from
Liebbe's Exhibit 4        Jonathan Rute to                I
                          eminentfail ures@ gmail. com
                          dated 5/27/16
February 8, 2021          Patient List (KL List 2)
Hearing, Defendant        attached to email from
Liebbe's Exhibit 5        Jonathan Rute to
                          eminentfail ures@gmail.com
                                                           I
                          dated 5/27/16
February 8, 2021          Spreadsheet containing list
Hearing, Defendant
Liebbe's Exhibit 6
                          of patients and metadata         /
February 8, 2021          Spreadsheet containing list
Hearing, Defendant
Liebbe's Exhibit 9
                          of patients and metadata         /
   REPORTER'S RECORD             DESCRIPTION             SEALED   DENIED
           Nos.
       (APPEAL NO.
    05-21-01114.-CV}
Volume 5, February 8, List of patients
2021 Hearing, Plaintiffs'
                                                           ,I
Exhibit 2




Permanent Sealing Order                                              Page   I9
                                     79
   REPORTER'S RECORD                  DESCRIPTION               SEALED   DENIED
          Nos.
      (APPEAL NO.
    05--21--01114--CV}
Volume 5, February 8, Patient List (KL List)
2021 Hearing, Plaintiffs' attached to email from
Exhibit 3                 Jonathan         Rute            to
                          eminen tfail ures (ci) gm ail .com
                                                                  /
                          dated 5/27/16
Volume 5, February 8, Patient List (KL List 2)
2021 Hearing, Plaintiffs' attached to email from
Exhibit 5                 Jonathan         Rute            to    /
                          eminen tfail ures (ci) gm ail. com
                          dated 5/27/16
Volume 5, February 8, Email dated from Jonathan
2021 Hearing, Plaintiffs' Rute to Jonathan Rute
Exhibit 6                 dated 7/20/16                          /
Volume 5, February 8, Patient lists attached to
2021 Hearing,         email dated 11/5/ 18 from
Defendant Liebbe's
Exhibit 1
                      Rute to Moore forwarding                   /
                      6/6/16 email
Volume 5, February 8, Patient List (KL List)
2021 Hearing,         attached to email from
Defendant Liebbe's    Jonathan        Rute            to
                      eminentfail ures (ci) gm ail. com
                                                                  /
Exhibit 4
                      dated 5/27 /16
Volume 5, February 8, Patient List (KL List 2)
2021 Hearing,         attached to email from
Defendant Liebbe's    Jonathan        Rute            to             /
Exhibit 5             eminentfail ures@ gmail.com
                      dated 5/27/16




Permanent Sealing Order                                                    Page   I 10
                                          80
    REPORTER'S RECORD                     DESCRIPTION                SEALED   DENIED
          Nos.
       (APPEAL NO.
     05-21-01114-CV}
Volume 5, February 8, Spreadsheet containing list
2021 Hearing,
Defendant Liebbe's
                      of patients and metadata
                                                                       I
Exhibit 6
Volume 5, February 8, Spreadsheet containing list
2021 Hearing,
Defendant Liebbe's
                      of patients and metadata
                                                                       /
Exhibit 9
I   (LI AL   E'14-f , 6 rr   - pi«u..> 1" I ff-( 3 0
                              51'          '
       SIGNED this ~                day of ~ ~             , 2022.




                                               0
                                               Judge Presiding




Permanent Sealing Order                                                         Page   I   11
                                               81